Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 1 of 54            FILED
                                                                    2021 Jan-06 AM 10:23
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                    EXHIBIT 6 (Part 10)
          Deposition of David Repka Exhibits
                        19. 127
                FILED UNDER SEAL
Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 2 of 54




              DEPOSITION EXHIBIT
                              19
                FILED UNDER SEAL
Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 3 of 54
Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 4 of 54
Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 5 of 54




              DEPOSITION EXHIBIT
                              127
                FILED UNDER SEAL
               Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 6 of 54

                 BLN DSEP Report                TVA Confidential and Privileged




                  BELLEFONTE NUCLEAR PLANT
                     UNIT 1 AND COMMON
                     COMPLETION PROJECT

                  DETAILED SCOPING, ESTIMATING,
                   AND PLANNING STUDY REPORT




                      Nuclear Generation, Development
                           and Construction Group


                                       March 22, 2010                              Exhibit 127
                                                                                     D. Repka
                                                                                   2 -28 -2020
                                                                             N.   Martin, Reporter
                                                                                  Veritext Legal
                                                                                   Solutions




                              Pre -Decisional and Deliberative Document



Confidential                                                                            TVABLN00001105
               Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 7 of 54

                 BLN DSEP Report                TVA Confidential and Privileged




                              Pre -Decisional and Deliberative Document



Confidential                                                                       TVABLN00001106
                   Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 8 of 54

                     BLN DSEP Report               !       TVA Confidential and Privileged



                                                TABLE OF CONTENTS

               SECTION                                                                       PAGE

               1      Executive Summary                                                       1

               2      Basis, Qualifications, and Assumptions                                  9
               3      Project Execution                                                       25
               4      Schedule                                                                29
               5      Estimate                                                                31
               6      Conclusions                                                             41
               7      References                                                              43
               8      List of Abbreviations and Acronyms                                      45




               APPENDICES

               A      Schedule Summary                                                        A -1
               B      Pricing Methodology                                                     B -1
               C      Quantity Comparison                                                     C -1
               D      Services                                                                D -1
               E      Unit Rates                                                              E -1
               F      Other Costs                                                             F -1
               G      Estimate Summary                                                        G -1




                                      Pre- Decisional and Deliberative Document



Confidential                                                                                  TVABLN00001107
               Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 9 of 54


                 BLN DSEP Report         ¡      TVA Confidential and Privileged




                                                   ii
                               Pre -Decisional and Deliberative Document



Confidential                                                                       TVABLN00001108
                    Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 10 of 54


                        BLN DSEP Report                                  TVA Confidential and Privileged



               1     EXECUTIVE SUMMARY


               1.1     Project Information

               Background

               This Detailed Scoping, Estimating, and Planning (DSEP) report documents the results of analysis
               that was performed over a one -year period to evaluate the scope, cost, schedule, and risks for
               completing Bellefonte Unit 1 and Common'.

               An integrated team led by TVA, with assistance from several major contractors, completed over
               150,000 labor hours of work for this effort. The DSEP team performed the following scope:

                        Detailed review of selected plant systems to determine material condition and document
                        missing equipment.
                        Detailed review of the application of current regulatory requirements and potential
                        application of developing or new plant regulations.
                        Review of investment recovery (i.e., removed equipment and material) impacts.
                        Detailed assessment of project risks and associated mitigation opportunities.
                        Review of operating experience to identify reliability improvements.
                        Review and incorporation of previous estimates, which included definitive, budgetary,
                        and order of magnitude information.
                        Development of a consolidated cost estimate and schedule at a 90% confidence level.
                        Development of an execution strategy defining implementation of major programs,
                        contracting strategy, and project roles and responsibilities among major stakeholders.

               Plant Characteristics

               The Bellefonte Unit       1   plant consists of:

                        A Babcock & Wilcox (B &W) 205 reactor rated at 3600 megawatts thermal (MWt) 1 1260
                        megawatts electrical (MWe), which includes an upgrade of approximately 50 MWe from
                        a planned steam path upgrade.
                        A Brown Boveri Steam Turbine (2LP /1HP) and a hydrogen- cooled generator.
                        TVA was the original plant Architect- Engineer and Constructor.
                        Natural draft cooling towers.
                        Unit 1 was 90% physically complete in 1988. An investment recovery effort from 2005
                        to 2007 removed material and equipment. Due to this effort, addition of scope during
                        DSEP and planned equipment refurbishment, the current completion estimate is 55 %.
               The Bellefonte site contains a second identical unit that was completed to approximately 58% in
               1988, and is currently estimated to be 35% complete, for the same reasons listed above.

               1.    From this point on in the report, all references to Belle/ante will signifi, Bellefonte Unit   1   and Common.

                                                                            1



                                              Pre -Decisional and Deliberative Document



Confidential                                                                                                                          TVABLN00001109
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 11 of 54

                        BLN DSEP Report                                      TVA Confidential and Privileged

               The Bellefonte Nuclear Plant (BLN) design was developed by B &W and is an evolutionary
               design from the B &W 177 design currently employed at seven nuclear units in the U.S. AREVA
               currently supports the B &W designed operating plants and will serve as the Nuclear Steam
               Supply System (NSSS) vendor for Bellefonte.

               One B &W 205 plant, Mutheim- Karlich (M -K), was licensed and started up in Germany in 1987.
               The plant operated at a high capacity factor for about one cycle. This plant was subsequently
               shut down because of administrative issues in the licensing process. The B &W 205 is a third -
               generation design, and the operating experience obtained from Mutheim- Karlich will be
               instrumental in completing the design for the Bellefonte plant. TVA plans to use the precedence
               of the B &W operating fleet for certain "families" of operating- experience -related industry issues.

               Figure 1 -1 shows      a   timeline of major milestones for Bellefonte from beginning of construction to
               the present.



                                                                                                                   BLN
                                                                                                                Feasibility         Deferred
                     Const             Plant             Completion                        Investment                                 Plant
                                                                                                                 Study &
                     Began            Deferred            Eng Work                          Recovery                                 Status
                                                                                                                   Cost
                                                          Stopped                                                Update             Received



                     1974      1985
                                      .
                                          1988       1992
                                                             ,    V
                                                                 1994      1995     1997
                                                                                              2005
                                                                                              2007
                                                                                                     -   2006        2008        2009
                                                                                                                                        V
                                                                                                                                        >   2010




                              Const           Completion              Definitive   Cost Est              CPs                  DSEP
                             Slowed                Eng                  Est to        to             Terminated               Project
                                                 Restarted            Complete     Complete
                                                                                    (Gray                                     NRC
                                                                       (White
                                                                        Book)       Book)                                     Reinstated
                                                                                                                              CPs
                                                                                                                              Public Mtg.

                                      Figure 1 -1. Major Milestones During Bellefonte's History

               1.2     Teams

               Multiple teams were involved in the preparation of the Bellefonte DSEP including:

                        TVA                                                                MESA
                        AREVA                                                              Pro2Serve
                        Alstom                                                             Project Time and Cost (PT &C)
                        B &W - Canada                                                      Sargent & Lundy
                        Bechtel                                                            URS
                        Burns and McDonald                                                 Worley Parsons
                        Huron

                                                                               2

                                              Pre -Decisional and Deliberative Document



Confidential                                                                                                                                 TVABLN00001110
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 12 of 54


                      BLN DSEP Report                   !        TVA Confidential and Privileged


               An Independent Assessment Team Review of the DSEP process was performed at the midway
               point. This team's input was used to improve the final integrated analysis that the DSEP team
               produced, and to focus activities going forward. The team was composed of industry experts
               who are familiar with the technologies, regulations, and processes related to the nuclear industry
               and TVA in particular. Most of the team members also have direct TVA experience. Table 1 -1
               briefly summarizes their qualifications.

               The team performed a follow -up review at the end of the DSEP effort to review the final results
               for completeness and accuracy. The team stated that currently there is sufficient cost, schedule,
               and risk information for TVA management to make a decision whether to go forward with
               completion of BLN Unit 1.

                                        Table 1 -1. Independent Assessment Team Members

                   TEAM MEMBER                                    RELEVANT QUALIFICATIONS
               Raymond K. Alexander,            34 years of experience in operating and managing large engineering design
               Sr. VP, Manager of Eng. for     projects.
               Pro2Serve                       Responsible for construction project reviews for DOE for the Oak Ridge
                                               Highly Enriched Uranium Material Facility.
                                               Performed technical reviews for 4 new commercial nuclear power stations
                                               under 10 CFR 52 COLA requirements.
                                               Was TVA's point of contact and representative for design and construction
                                               to NUSTART for the AP1000 at Bellefonte.
                                               Was Manager of Corporate Nuclear Engineering and Design at TVA.
               Marci Cooper,                   27 years of power industry experience in technical, regulatory, managerial,
               Utility & Power Industry        project management, and executive positions.
               Consultant                      Extensive nuclear licensing experience including serving as Licensing
                                               Manager and Restart Manager at TVA's Sequoyah units.
                                               Developed, directed, and managed restart plan at Sequoyah.
                                               Was Sr. VP, Fossil Engineering & Technical Services, at TVA, and Site
                                               General Manager at Widows Creek.
               Ray Ganthner,                   40 years of experience in all aspects of commercial nuclear energy.
               Sr. VP, Retired, AREVA          Established and led the introduction of EPR reactor technology to the U.S.
                                               Was VP for Bellefonte Completion in 1991 -1993, leading the effort to restart
                                               engineering, licensing. and construction. Bellefonte project was fully
                                               staffed with a work force of over 800 and operating with an annual budget
                                               of over $100M.
               George Geany,                   30 years of experience with nuclear power production.
               Director of MPR's Nuclear       Responsible for management of MPR's services provided to domestic and
               Services Group                  international nuclear industries. Provides project management, systems
                                               evaluations, design and licensing bases, and plant and component
                                               performance analysis.
                                               Recent projects include calculation design basis reconstitution, power
                                               uprate planning, new plant design reviews, and client support in preparing
                                               for NRC inspections.
               Dave Stinson,                   33 years of experience in government and commercial sectors.
               President of Shaw AREVA         Founded Digital Engineering, which became a 300 -person software and
               MOX Services                    engineering company developing expert systems for conducting safety
                                               analysis for commercial nuclear facilities.
                                               Project Manager for the $1.5B recovery of Browns Ferry Unit 3, which was
                                               completed 6 months ahead of schedule and $120M under budget.



                                                                   3

                                           Pre -Decisional and Deliberative Document



Confidential                                                                                                            TVABLN00001111
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 13 of 54


                     BLN DSEP Report                        TVA Confidential and Privileged

               1.3   Key Conclusions and Project Assumptions

               The following conclusions and assumptions are offered as a result of the DSEP study:

                      The estimated project duration is 90 months at a cost of $3.71 billion dollars, with a cost
                      contingency of $430 million. This assumes a project approval in August 2010, and a
                      commercial operating date of October 2017.
                      With all schedule risks accounted for, the total project schedule will be 96 months with
                      an increase in contingency cost of $70 million, for a total of $500 million in contingency.
                      The project estimate is in 2009 dollars and does not include any AFUDC (or escalation)
                      in the estimate for future years or the cost of the initial fuel procurement.
                      The project critical path goes through Instrument and Controls (I &C) design, which is a
                      prerequisite for simulator design and procurement. The simulator is needed for operator
                      training and licensing. Operator licensing is required prior to initial fuel loading and
                      power ascension testing.
                      The next near-critical path is through procurement and installation of steam generators.
                      To reduce schedule risk, forging slot reservations were contracted with Japan Steel
                      Works (JSW) in November 2008 in order to ensure a steam generator delivery date in
                      2015. A letter of intent is signed with Babcock & Wilcox Canada (BWC) for delivery of
                      steam generators in June 2015, 62 months after contract award.
                      The Engineering reviews performed during the DSEP found no concerns that would
                      prevent the Bellefonte project from proceeding forward to completion.
                      The material condition of plant system, structures, and components is consistent with that
                      expected for a plant that has been deferred for over 20 years. Many components will need
                      to be replaced or refurbished to meet design or performance standards. This has been
                      included in the project estimate.
                      The plant is structurally sound. There are some ongoing evaluations of the containment
                      post- tensioning system as well as some water in- leakage problems that will need to be
                      further assessed and evaluated, and have the potential for additional scope of work. These
                      evaluations are included in the DSEP scope. Reasonable assumptions have been made in
                      the estimate regarding the likely work scope from these evaluations and captured in
                      project contingency.
                      Historical quality- related documentation and records have been able to be identified, are
                      retrievable, and are in satisfactory overall condition.
                      The impact of Investment Recovery (IR) activities has been investigated, identified, and
                      documented. Engineering, material, and construction costs associated with IR have been
                      addressed in the project estimate and schedule.
                      The bulk of engineering work will be developing issuance of design output and
                      establishing and documenting the plant licensing Design Basis.
                      The existing analog and solid state I&C systems will be replaced with digital technology
                      that has been licensed for similar nuclear applications. Although licensing for the BLN
                                                               4
                                      Pre -Decisional and Deliberative Document



Confidential                                                                                                  TVABLN00001112
               Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 14 of 54


                  BLN DSEP Report                         TVA Confidential and Privileged

                   application will be a substantial effort, it is believed to be more predictable than reverse
                   engineering and qualification of the existing obsolete technology. However, regulatory
                   issues with Oconee during installation and testing could affect BLN.
                   Engineering, initial construction planning, and licensing activities are assumed to
                   commence immediately following project approval. Active construction is assumed to
                   resume in July 2012, with the goal of design activities being sufficiently ahead of
                   construction so as not to cause construction delays. The design goal will be 90% area
                   completion prior to construction.
                   Facilities construction activities are assumed to commence early in the project to support
                   active construction and plant staffing. Critical facility needs include a training center to
                   support simulator construction and operator training.
                  Facility design and construction work will be aimed at gaining Leadership in Energy and
                  Environmental Design (LEED) Gold certification for the site. Lighting systems, HVAC
                  systems, plumbing fixtures, and insulation will employ energy efficient technology, to the
                  extent practical. The use of hybrid or electric vehicles will be encouraged through
                  preferred parking and recharging stations.
                  AREVA has committed to support the Bellefonte B &W 205 technology by providing
                  design basis, licensing basis, licensing support, and startup support as necessary to
                  achieve the licensing and startup of Bellefonte.
                  The BLN project will have many similarities with the Browns Ferry Unit 1 (BFN1) and
                  Watts Bar Unit 2 (WBN2) projects. Lessons learned and plant operational aspects have
                  been incorporated into planning for Bellefonte completion. Specifically, the BLN
                  refurbishment program will be based on the previous programs.
                  Although there are similarities, a comparison of scope for previous TVA restart/recovery
                  projects indicates that Bellefonte will have many unique scope items:
                      o   B &W's 205 design has not been licensed in the U.S.
                      o   Major components have been affected by Investment Recovery effort.
                      o   Major facility construction/renovation.
                      o   Complete development of plant staff and operations programs.
                      o   Engineering design and licensing basis is not yet complete.
                  TVA will award and manage major contracts as required to complete construction of
                  Bellefonte. This plan includes:
                      o   Multiple Engineering contracts.
                      o   Multiple Construction contracts.
                      o   Separate Facilities construction contractor.
                      o   Use of TVA processes and infrastructure.
                      o   Significant TVA support and oversight role to ensure consistency, integration, and
                          control across contractors.
                  Various contract structures will be used including fixed price, cost plus with fee at risk,
                  and others as appropriate. Incentives will be tied to both individual and project goals.


                                                            5

                                   Pre -Decisional and Deliberative Document



Confidential                                                                                               TVABLN00001113
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 15 of 54


                     BLN DSEP Report                         TVA Confidential and Privileged

                      A steam path upgrade is planned to increase plant net output from 1217 MWe to 1260
                      MWe. This upgrade will come from an improvement in overall turbine efficiency
                      through the replacement of the HP and both LP rotors.
                      New plant regulations have been evaluated, and design changes as needed have been
                      incorporated into the overall estimate. This includes changes in seismic criteria, aircraft
                      hazard rule, containment sump modifications, and Alloy 600 upgrades.
                      Throughout the Unit 1 completion effort, consideration will be given to preserve future
                      options, including completion of Unit 2 and construction of AP1000 Units 3 and 4. The
                      project will ensure that Unit 2 is protected as an asset.


               1.4   Project Risks

               Major project risks are explained below.

                      Instruments and Controls (I &C) - Three major risks are associated with the I &C scope
                      planned for Bellefonte: Technology Risks, Licensing Risks, and Contractual Risks.
                      These are being managed as follows:
                          o   Technology Risks- The extent of digital I &C planned for Bellefonte has been
                              installed and used successfully in other countries but not in the United States.
                              Although the Kepner - Tregoe (KT) analysis indicated that digital is the right
                              technology for this project, there are new risks that come with a full digital
                              system. As a result of these risks, a parallel path will be maintained for the first
                              year for design of an analog system. This effort will ensure critical path time is
                              not lost, should difficulties be discovered, either with the design of BLN, or if
                              Oconee has significant problems with their implementation.
                          o   Licensing risk- Although the licensing risks are reduced with Oconee's NRC
                              approval, there are still challenges because of the increased amount of digital I &C
                              to be installed at BLN. Risk in this area is being mitigated by planning an
                              extensive, prescheduled set of meetings with the NRC, early in the project and
                              continuing throughout, to ensure good alignment and limited, last minute NRC
                              concerns. This risk is believed to be more likely than either Technology or
                              Contractual risks to impact the schedule and is included in the "6 -month
                              extension" contingency.
                          o   Contractual risk- There is not a signed contract with AREVA. The exact scope
                              of such a contract has not been fully agreed upon, so the potential for a difference
                              in scope or pricing could occur as the contract is being negotiated. As a result,
                              there is $100 million earmarked in project risk for this risk.

                      License Hearing Process / Licensing Basis - The review for BLN will require a full
                      Safety Evaluation of all existing systems and any changes incorporated into the final
                      Bellefonte design. Additionally, all prograrhs associated with the safe maintenance and
                      operation of Bellefonte will be included in the Operating License (OL) review. Because
                      of some unique design aspects and upgraded features that are planned for Bellefonte,
                      such as digital instrumentation and controls, the licensing review and hearing process
                                                               6

                                       Pre -Decisional and Deliberative Document



Confidential                                                                                                  TVABLN00001114
               Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 16 of 54


                  BLN DSEP Report                       TVA Confidential and Privileged

                  could challenge the projected commercial operation date. Additional challenges may
                  come as the project addresses other significant licensing issues such as seismic design,
                  fire protection, and issues associated with the previous withdrawal of the BLN
                  Construction Permits.
                      o   To ensure that critical licensing   issues will not cause project delays, licensing
                          work is scheduled to start early.    Planning for these actions will ensure that the
                          design concept is reviewed with      the NRC early and any significant regulatory
                          concerns are addressed in support   of timely issuance of an operating license.
                      o   TVA's proposed approach for obtaining the OL for BLN is modeled after the
                          WBN2 approach and includes the following four key activities:
                             1. Applying Generic Letter 87 -15 "Commission Policy Statement on
                                Deferred Plants."
                            2. Reviewing and completing all outstanding regulatory items.
                            3. Supplementing / amending the BLN OL application.
                            4. Extending the existing construction permit to allow completion of
                                construction and testing.
                      o As part of the DSEP activities, TVA reviewed new regulations, Bulletins, and
                        Generic Letters issued since the time when construction was suspended. TVA
                        intends to resolve items identified during this review as part of the licensing
                        process. In addition, resolution of Watts Bar and Bellefonte construction permit
                        reinstatement contentions, and proactively tracking industry-wide hearings, will
                        provide insight into what challenges to expect regarding the updated Bellefonte
                        operating license application.
                  A detailed plan has been laid out to meet with the NRC early and regularly to ensure
                  clear understanding and agreement for approaches to important regulatory issues such as
                  incorporation of the aircraft rule, changes to seismic criteria, and containment sump
                  modifications. To the extent possible, TVA has built into the planned design changes
                  those modifications that will be needed to ensure regulatory concerns will not impact
                  final licensing of the facility.
                  Seismic - There is uncertainty regarding the potential requirement to requalify plant
                  Systems, Structures, and Components (SSCs) to new seismic criteria. The current
                  approach is to obtain regulatory certainty so that rework of civil analyses to a different
                  seismic spectra will not be required after significant work has been completed for the
                  project. A panel of seismic experts performed an evaluation to provide insight into the
                  likely impact of code changes. Contingency funding of $50 million has been identified in
                  the estimate to address this issue if required.
                  Vertical Containment Tendons - A tendon coupling failure during the DSEP period and
                  the recent issues with the improper detensioning at the Crystal River containment design
                  require a more complete analysis. Based on this risk and initial full scope estimate to
                  repair, contingency money has been allocated to deal with this risk.
                  Underground Piping - The current Bellefonte design contains significant runs of safety -
                  related underground piping. Underground piping has been an industry issue, and a more

                                                          7

                                  Pre -Decisional and Deliberative Document



Confidential                                                                                              TVABLN00001115
               Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 17 of 54


                  BLN DSEP Report                        TVA Confidential and Privileged

                  exhaustive study must be undertaken to determine the status of buried piping. An initial
                  review is currently being performed. Contingency money has been identified in the
                  estimate to perform any needed repairs.
                  Craft Staffing - The construction outlook for 2012 to 2017 has been monitored closely
                  during the DSEP period. Although there were concerns early with availability of skilled
                  craft, the outlook has improved due to the delay of competing nuclear projects. In
                  addition, construction will not begin on a second major project while one is still in
                  progress. The timing for start of construction of Unit 1 is scheduled to coincide with
                  completion of the WBN2 project. The availability of both adequate planning time and
                  contingency money to provide craft incentives if the labor market changes significantly
                  should preclude this from being a significant risk to the final project cost.
                  Nuclear Experienced Personnel - Due to the number of personnel required to plan and
                  perform the work, the project may experience difficulty in its ability to recruit sufficient
                  numbers of manual and non -manual personnel with prior nuclear experience. Without a
                  high percentage of experienced nuclear workers, productivity impacts could affect project
                  costs while the workers learn the nuclear specific procedures and processes. Contingency
                  plans will be developed, which may include retention incentives and /or additional job -
                  specific training.
                  T-hot (Temperature hot) - The current Bellefonte design includes a planned T -hot of
                  627° F. A survey shows that the maximum T -hot of any plant in the United States is
                  currently at 620° F. While there are plants outside the U.S. that operate at higher            .




                  temperatures, having an elevated temperature poses a licensing risk. This risk has
                  developed since the construction permits were initially issued. Options being evaluated
                  include engineered solutions that would allow the same reactor heat output at full power
                  with the same, or a lower overall T-hot. Solving this risk could also involve a lower
                  reactor heat output which could change our licensing approach.




                                                           8

                                   Pre- Decisional and Deliberative Document



Confidential                                                                                              TVABLN00001116
                   Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 18 of 54


                      BLN DSEP Report                          TVA Confidential and Privileged

               2    BASIS, QUALIFICATIONS, AND ASSUMPTIONS

               The comprehensive DSEP process began with detailed previous assessments and then built in
               updates in regulations, technology, and scope. Figure 2 -1 provides a high -level overview of the
               project scope.

                                                                                    Identify
                                                                                    Investment
                                                  Const Scope
                                                                                    Recovery
                                                  Reviews (6)
                                                                                    Costs




                                             ,
                                                  Duke /SWEC
                                                                                    Estimate
                                                  Partnering
                    Definitive       White                              Gray        costs for           Feasibility
                                                  Study
                    Estimate to                                                     licensing,           Assess-
                                     Book                               Book        seismic, l&C,         ment
                    Complete          1995        NUS Ind Review        1997        steam                 2008
                                                                                    generator,                        i
                                                  Tritium Impact                    replacement
                                                                                    of equipment
                                                  Lessons
                                                                                    & inventory
                                                  Learned
                                                  Updates
                                                                                    AREVA and
                                                                                    Alstom
                                                                                    estimates




                                                         PREVIOUS
                                                       ASSESSMENTS


                                     NEW REGULATIONS AND REQUIREMENTS
                        Develop engineering reviews and reports
                        Perform project enterprise risk reviews
                        Compare BLN to WBN2 and BFN restart and apply
                        lessons learned
                                                                                        BLN DSEP
                        Pursue licensing activities
                        Validate scope and previous estimates
                                                                                            Effort
                        Develop integrated project schedule                              2009 -2010
                        Assess staffing requirements and plans
                        Develop Project Execution Strategy




                                              Figure 2 -1. DSEP Project Scope


                                                                9

                                      Pre -Decisional and Deliberative Document




Confidential                                                                                                 TVABLN00001117
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 19 of 54


                     BLN DSEP Report                         TVA Confidential and Privileged

               2.1   Engineering llethodolo;tN

               Engineering reviews performed during the Bellefonte DSEP included a detailed analysis of the
               current condition of plant equipment as well as an evaluation of industry lessons learned for the
               systems and components that were designed for Bellefonte.

               The TVA team and multiple engineering partners completed detailed reviews in over 70 specific
               areas. The focus of these reviews included the following primary factors:

                      Identifying remaining engineering work to complete Bellefonte Unit 1.
                      Investigating outstanding regulatory or technical issues.
                      Reviewing changes in regulatory requirements since deferral.
                      Evaluating the condition of engineering records.
                      Incorporating industry operating experience.
                      Incorporating relevant Nuclear Energy Institute (NEI), Institute of Nuclear Power
                      Operations (INPO), and Owners Group guidance.
                      Through walkdowns, identifying gaps in construction status and actual installed plant
                      equipment for each affected task or review.

               The Engineering scope for completion of Bellefonte is to:

                      Establish and/or confirm the Design Basis for Bellefonte in accordance with applicable
                      licensing regulatory requirements.
                      Establish Baseline Design Documentation.
                      Generate and issue required design changes to bring Bellefonte in compliance with
                      design bases.
                      Establish engineering programs to support plant construction and operation.
                      Resolve previous open items and issues associated with Bellefonte.
                      Provide engineering support to construction and startup activities.
                      Manage and provide oversight for engineering contractors.

               The Engineering effort has been estimated and can be described in the following areas:

                      Design Output.
                      Design Baseline Programs.
                      Corrective Action/Open Item Closure.
                      Management and Oversight of Engineering Programs and Processes.

               Design Output

               Physical changes to the plant will be required to address licensing and regulatory issues, closure
               of corrective action and open items, replacement of obsolete or aging equipment, and to upgrade
               plant systems and components to improve plant performance and efficiency.



                                                               10

                                       Pre -Decisional and Deliberative Document



Confidential                                                                                                  TVABLN00001118
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 20 of 54


                     BLN DSEP Report                           TVA Confidential and Privileged

               Previous open Bellefonte design changes were reviewed and evaluated as part of the DSEP
               engineering reviews and resource estimates performed. Additional resources have been added to
               the estimate to address the needs resulting from this review.

               Additional engineering resources were also identified and estimated as part of other system,
               component, or program engineering reviews performed during the BLN DSEP. These resources
               have been reviewed and reconciled with the resources included in the Definitive Estimate.

               Design Baseline Programs

               A specific task was performed to review, evaluate, and identify activities required to establish
               and document the Design Basis of the Bellefonte plant in a similar manner as has been done for
               all other TVA nuclear plants. This review included the following areas related to the Design
               Baseline effort:

                      Design Baseline Documents.
                      Engineering Calculations.
                      Engineering Databases and Applications.
                      Engineering Procedures.

               This review identified the required activities and resources to establish the Design Baseline, and
               these have been included in the estimate.

               Corrective Action /Open Items Closure

               Open items that existed at the time of deferral were reviewed and evaluated as part of the
               engineering DSEP effort. This included open Non -Conformance Reports (NCRs), Corrective
               Action Program Documents, NRC Commitments, and Bellefonte Open Item Lists (TROI, COIL,
               CATDs, BOIL, etc.).

               Required resources for closure of these items have been included in the estimate.

               Management and Oversight of Engineering Programs and Processes

               This category includes the level of effort activities necessary to:

                       Develop and manage engineering programs necessary at Bellefonte.
                       Develop and manage engineering processes and procedures to be used by Bellefonte
                       personnel during construction.
                       Provide engineering support for construction and testing activities.
                       Provide management and oversight of TVA engineering partners.

               Examples of identified programs in this category include Environmental Qualification (EQ),
               ASME Section III, Air Operated Valves/Motor Operated Valves (AOV /MOV), Computer Aided
               Design and Drafting (CADD) Drawing conversions, Fire Protection Program, Probabilistic Risk
               Analysis (PRA), and Technical Manual Program management.
                                                                 11

                                        Pre - Decisional and Deliberative Document



Confidential                                                                                                  TVABLN00001119
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 21 of 54


                     BLN DSEP Report                           TVA Confidential and Privileged


               Resources for these activities have been evaluated and included in the estimate.

               2.2   Construction Methodology

               The methodology used to develop the estimate for completion of construction of Bellefonte Unit
               I included:



                      A review, assessment, and validation of the estimate to complete the Bellefonte original
                      design, as identified and quantified in the 1994 Definitive Estimate.
                      Identification of equipment and systems impacted by Investment Recovery activities and
                      generation of estimates to repair or replace this equipment.
                      Development of a site Facilities Plan and a cost estimate to implement this plan.
                      Generation of an estimate to repair or refurbish plant components affected by aging, plant
                      environment, or deferral of preventive maintenance issues.
                      Obtaining estimates for major work to be performed through services contracts (steam
                      generator fabrication and installation, Turbine /Generator (T /G) refurbishment, cooling
                      tower upgrades, etc.).
                      Evaluating and estimating additional work and /or upgrades identified by additional
                      engineering reviews performed as part of DSEP.

               The Engineering Reviews performed during the DSEP were used as inputs to develop
               construction estimates. These reports were reviewed and, where necessary, estimates were
               prepared for the construction effort associated with work identified in the reports.

               The scope of the construction work generally falls into one of the following categories:

                      Remaining work to complete the original construction (from 1994 Definitive Estimate).
                      Construction and/or renovation of plant facilities.
                      Repair/Replacement of Investment Recovery affected equipment and components.
                      Repair /Replacement of components affected by aging or impacts from the plant
                      environment.
                      Other items identified, such as plant upgrades that do not fall into one of the above
                      categories (e.g., new regulations, GSI-191, 10CFR Part 73).

               These categories are further discussed below.

               Remaining to -go Estimate

               The estimate is a detailed bottom -up estimate prepared and refined over a period of two years
               (circa 1992 to 1994). It was supported by and based on detailed plant walkdowns and included
               validation of existing design documentation and construction records. It also included resolution
               of known project issues, closure of open items, and plant and project staffing.


                                                                12

                                       Pre -Decisional and Deliberative Document



Confidential                                                                                                 TVABLN00001120
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 22 of 54


                        BLN DSEP Report                      TVA Confidential and Privileged

               For the DSEP effort, activities in the Definitive Estimate were reviewed and validated, to the
               extent practical, as complete and accurate. Based on the detail contained in this estimate, and the
               fact that it was the product of "hand over hand" walkdowns generated by personnel working
               directly on the plant who were intimately familiar with plant status and issues, it was determined
               that this estimate could be accepted and used as the base estimate for the remaining construction
               "to-go" scope estimate, with the costs updated to reflect current productivity assumptions in
               2009 dollars.

               During the DSEP effort, additional items and cost were added to the estimate. These items were
               reviewed for possible duplication of activities that may have been included in the Definitive
               Estimate. Adjustments, either upward or downward, were made based on the costs contained in
               the Definitive Estimate. Additional items not addressed in the Definitive Estimate were added to
               other categories described below.

               Facilities Plan and Construction

               A review of plant facility needs was conducted as part of the DSEP, and a complete Facility Plan
               was developed. BLN DSEP and Nuclear Power Group (NPG) management identified facility
               needs based on today's operating plant requirements and projected construction needs. Current
               TVA operating plant facilities and new nuclear plant construction projects were used as
               benchmarks.

               TVA's Facility Planning organization obtained and provided cost estimates for new facility
               construction and existing building renovation, with schedules necessary to support the current
               construction schedule.

               All new and existing facilities will be constructed or modified in accordance with TVA Standard
               Programs and Processes (SPPs), specifically SPP -3.2, Internal Energy Efficiency Process, and
               SPP -3.3, Resource Efficient Building Design Process. Facility work will also be aimed at
               gaining LEED Gold certification for the site.

                   1.    All new structures will be oriented to take advantage of passive solar energy and
                         daylighting where feasible.
                  2.     Parking lots, roads, and building materials will incorporate Coal Combustion Products
                         (CCPs) and recycled content wherever possible/feasible.
                  3.     Utilize low- emissive roof materials to minimize heat gain and heat island effect.
                  4.     Incorporate energy efficient lighting systems with occupancy sensor controls.
                  5.     Incorporate task lighting where feasible.
                  6.     Incorporate HVAC systems with high efficiency systems.
                  7.     Incorporate plumbing fixtures with low-flow flush type fixtures.
                  8.     Use energy efficient low-E glazing units.
                  9.     Reuse storm water runoff for landscape irrigation and other non -potable uses.
                  10.    Implement electric vehicle use and provide solar powered recharging stations.
                  11.    Encourage the use of Low Emission Vehicles (LEVs) by providing preferred parking for
                         employees driving hybrid, electric, or other "green" transportation.
                   12.   Utilize high thermal value insulation systems to minimize building heat gain/loss.

                                                               13

                                        Pre -Decisional and Deliberative Document



Confidential                                                                                                  TVABLN00001121
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 23 of 54

                     BLN DSEP       Report                  TVA Confidential and Privileged


               Facilities are planned to be constructed/renovated using contractors separate from the plant
               construction contractors.

               Investment Recovery

               Following termination of the Bellefonte Construction Permit in 2005, TVA implemented an
               Investment Recovery effort to recover costs associated with the asset at Bellefonte. Some
               equipment was sold and removed from the plant as part of this effort. Additionally, some usable
               components were transferred from Bellefonte to other TVA facilities as spares or needed parts.

               The Investment Recovery effort removed all or parts of some major plant components, including
               steam generators, feedwater heaters, large pumps and motors, demineralized water and
               condensate storage tanks, main condenser tubes, and some piping and valves on Elevation 629 of
               the Auxiliary and Turbine Buildings, and in safety- related pipe chases.

               In 2008, Sargent & Lundy was contracted to identify and document the configuration of plant
               equipment affected by the Investment Recovery effort. This review included detailed plant
               walkdowns and marking of drawings and plant equipment to document status of plant
               equipment. This information was used to determine material/component quantities needed to
               develop the completion costs.

               Equipment affected by the Investment Recovery effort was identified, and cost estimates were
               developed for the construction resources required to reinstall or replace these components. Many
               of the components affected will be replaced through the use of services or specialty sub-
               contracts. Other components /equipment will be installed by the prime construction contractor.

               Table 2 -1 shows major items /components that were affected by the IR effort and their estimated
               replacement cost.

                            Table 2 -1. Major Plant Components Removed by IR ($ x Million)
                                                                                      REPLACEMENT COST
                                            COMPONENT
                                                                                               ($M)
                 Control Rod Drive Mechanisms Including Service Structure /Cables             $41.9
                 Replace Inventory                                                            $31.9
                 Pumps and Motors                                                             $17.2
                 Steam Generator Material/Installation Contract                              $229.6
                 Feedwater System (CF)                                                         $4.9
                 Condensers (CC)                                                              $14.8
                 Condensate, Demineralized Water and Lube Oil Storage Tanks                    $1.6
                 Auxiliary Boiler and Building                                                $3.6
                 Investment Recovery - Piping and Electrical                                  $33.6
                 Investment Recovery - Other                                                  $10.6
                                                                           TOTAL             $389.7

                                                              14

                                      Pre -Decisional and Deliberative Document



Confidential                                                                                               TVABLN00001122
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 24 of 54

                      BLN DSEP Report                 ¡        TVA Confidential and Privileged


               Equipment Repair and Refurbishment

               Bellefonte has been dormant for over 20 years, and nearly all active components will require
               inspection and refurbishment or replacement in order to be restored to a condition that enables
               them to meet performance and design requirements. Aging and environment issues must be
               evaluated and addressed prior to obtaining an operating license for Bellefonte.

               In some cases, replacement of the component will be more cost -effective than inspection and
               refurbishment. As part of the DSEP engineering reviews, studies were performed on major plant
               components (pumps, valves, motors, breakers, and transformers) to identify condition of the
               components and to evaluate whether the components should be replaced or refurbished.
               Additionally, repairs to items such as plant protective coating were identified as being required
               due to age -related deterioration of their condition. These DSEP reports were evaluated and
               construction costs associated with refurbishment/replacement of equipment potentially affected
               by aging or environmental conditions were estimated and added to the DSEP cost estimate.

               Additional Scope /Plant Upgrades

               Additional items were identified as part of the DSEP reviews. These items included
               recommended plant upgrades, new scope items, items affected by current regulations, and other
               items not falling into the above described categories.

               The DSEP project estimate also has approximately $25 million for critical spare parts that are not
               identifiable at this time. Critical spare parts that could be identified are included in the estimate
               associated with the applicable Work Breakdown Structure (WBS) for the specific system(s).

               Additional engineering scope/plant upgrade items were reviewed and evaluated for the
               associated construction completion scope. These items were identified by DSEP engineering
               reviews and /or the 1997 and 2008 Bellefonte cost updates. Where construction activities are
               necessary, an estimate was developed and included in the DSEP costs.

               Significant items classified as additional scope included:

                      Seismic issues resulting from design changes.
                      Digital I&C upgrades.
                      Security system design and installation.
                      Proposed system modifications from DSEP Engineering Reviews.
                      Switchyard upgrades.
                      Cooling tower upgrades.
                      Alloy 600 issues.
                      Containment Sump Modifications.




                                                                15

                                       Pre -Decisional and Deliberative Document



Confidential                                                                                                    TVABLN00001123
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 25 of 54


                     BLN DSEP Report                ¡       TVA Confidential and Privileged

               Lessons Learned

               The BFN Unit 1 project and the WBN2 project, while being executed well, have provided a
               number of lessons learned that Bellefonte will take action on to ensure those lessons are not
               repeated. Applicable lessons learned are listed below.

               Contracting Plan:

                      Effective planning is needed for work management at the work package level. Bundling
                      work and planning for that bundling will make work much more efficient and reduce unit
                      rates. Supporting this effort will be development of procedures and processes as well as
                      contractor preparation to support.
                      Planning ahead, including in contracts, will ensure the various vendors will work together
                      well. Processes and support such as scaffolding, temp power, coatings and insulation are
                      TVA processes, and everyone will be required to follow them. Bellefonte will develop a
                      detailed plan for proper contractor reporting procedures.
                      Contractors must understand (and where applicable build into contracts) that they will
                      follow TVA reporting standards. The project team will determine early what is needed in
                      terms of reporting. For example, the team will determine the Performance Indicators
                      (PIs) early for areas like Engineering, Licensing, Package Preparation, and Materials.
                      This effort will include consideration for how earned value is reported, validated, and
                      paid.
                      Bellefonte will be extremely clear on scope with each of the major vendors. This will
                      prevent difficulties with agreements on who owns what scope.
                      One lesson learned is to identify groups of valves early both through design and
                      procurement. This will enable Bellefonte to bundle valves and purchase contracts, which
                      will ensure better response from vendors and lower costs.

               Quality Assurance:

                      The project team will evaluate head counts needed in number of QC inspectors to ensure
                      there are no delays in project execution due to this resource.
                      A detailed process for walkdowns needs to be developed with lessons learned from
                      WBN, including getting QC involved with the walkdown process.
                      Bellefonte will be using the DSEP report throughout the project to ensure that the
                      schedule and planning is adhered to.
                      Clear alignment and coordination of design changes are necessary as part of NPG
                      business initiatives to improve performance and plant reliability. Bellefonte will conduct
                      reviews with NPG as the customer as final scoping work is completed.

               General:

                      The team is evaluating offsite fabrication for items such as piping and hangers - it is
                      much more expensive and slower to field build.
                      The team is evaluating setting up wireless throughout the plant, but also permanently
                      throughout containment.
                                                              16

                                      Pre -Decisional and Deliberative Document



Confidential                                                                                                 TVABLN00001124
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 26 of 54


                      BLN DSEP Report                          TVA Confidential and Privileged



               2.3   Startup Methodology

               Activities associated with and required for transfer, testing, and startup of the Bellefonte plant
               were identified, estimated, and included in the overall cost estimate. These activities included:

                       Construction integrity testing.
                       Transfer of systems from construction contractors to NGDC.
                       Preparation and performance of Preoperational Tests.
                       Development and performance of Power Ascension Tests.
                       Preparation of operating procedures (Maintenance and Operations procedures).
                       Operations support for construction and testing activities.

               WBN2 was used as a model for performing these startup activities while estimating costs for
               Bellefonte. In addition, future benchmarking of original startup testing will be performed at
               operating B &W plants.

               Construction contractors will perform construction integrity testing prior to transfer of the system
               to the TVA Startup organization. Estimated costs for the performance of these activities have
               been included in the BLN cost estimate.

               A TVA NGDC Startup organization has been established to coordinate transfer of systems from
               Construction contractors to TVA, and to develop and perform Preoperational tests in accordance
               with Regulatory Guide 1.68. Staffmg levels of this group have been estimated and are sufficient
               to perform these activities. Site Engineering personnel are also expected to participate in the
               performance of this testing.

               The Power Ascension Testing program procedures will be developed and performed by Site
               Engineering personnel following completion of the preoperational testing program and receipt of
               an NRC Operating License. Staffing levels of the Site Engineering organization are sufficient to
               perform these activities. Preoperational test personnel will also participate in power ascension
               testing as required.

               Other activities required to support startup of the plant include:

                      Operations support of construction and testing
                      Preparation of Operating procedures/instructions for plant operation
                      Maintenance of transferred systems
                      Preparation of Maintenance procedures/instructions for plant operation
                      Development and establishment of operating plant programs
                      Training and certification of operating personnel

               These activities will be performed as level of effort activities performed by project and
               permanent plant staff personnel. Detailed staffing studies were performed during the DSEP,
               resulting in estimated staffing levels required to perform these and other activities during the
                                                                 17

                                        Pre -Decisional and Deliberative Document



Confidential                                                                                                   TVABLN00001125
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 27 of 54


                     BLN DSEP Report                        TVA Confidential and Privileged

               construction and startup of Bellefonte. Resources for these staffing levels were included in the
               overall BLN consolidated cost estimate.


               2.4   Fstimating/Cost/Schedule Nlethodolo;;ti

               Estimating System

               The consolidated estimate for the completion of Bellefonte Unit 1 has been developed using
               multiple sources of information and captured in an Access /Excel data base and coded to the
               specific system Work Breakdown Structure (WBS).

               Estimate Components

               The following components were used as an integrated resource for developing the consolidated
               estimate:

                      Engineering source documents for studies generated during the DSEP process. Over 70
                      studies were completed during the DSEP Project, and estimates were performed based on
                      the recommendations by the different engineering companies that participated.
                      Historical information from previous studies, including the Definitive Estimate that was
                      generated in the 1992 to 1994 timeframe.
                      A 1997 study for a proposal for Bellefonte to generate Tritium for the DOE/DOD.
                      Recommendations were validated or removed.
                      A 2008 study that was completed by TVA staff with the assistance of AREVA. Based on
                      this study, additions were validated or removed from the estimate totals.
                      Detail take -offs for material and equipment that was removed from the plant during an
                      investment recovery effort in the 2005 to 2007 timeframe.
                      Commodity pricing was developed by using vendor quotes, TVA blanket pricing, and
                      other data from projects that had existing recent data.
                      Allowances were made on a high -level basis for spare parts that were removed during the
                      Investment Recovery period of 2005 to 2007, and $25 million is included in the estimate
                      for critical spare parts.
                      The unit rates from the 1994 Definitive Estimate were used along with the commodity
                      quantities to develop to-go costs which, in turn, were escalated to the present. WBN2
                      unit rates were used for investment recovery, replacements, upgrades, and other DSEP
                      scope items.
                      The composite wage rate used for BLN is $38.35 /hour, which includes fringes, taxes, and
                      allowance (2 %) for Foreman and General Foreman. Overtime was applied at 25%
                      (assuming 5 -10s work schedule), which resulted in a composite rate of $42.20/hour.
                      Costs for any potential retention or per diem are not included in this rate.


                                                             18

                                      Pre -Decisional and Deliberative Document



Confidential                                                                                               TVABLN00001126
                Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 28 of 54


                     BLN DSEP Report                        TVA Confidential and Privileged

                      The construction distributable hours were determined by applying 32% of the direct craft
                      to-go hours. The distributable craft wage rate was calculated to be $35.58 based on an
                      estimated craft mix for the scope of the BLN work. Construction distributable material
                      costs were calculated at $8.00 per direct craft hour.
                      Field Non-Manual (FNM) hours for the constructor (excluding NSSS and Digital
                      Upgrade scope) were developed based on the staff required to prepare work packages,
                      provide craft supervision, and provide construction management services.
                      Subcontract costs were developed based on budget quotes, where sufficient scope was
                      available, and utilization of comparable program data otherwise.
                      Startup hours are based on the Definitive Estimate of 1994 for staffing plans by position
                      at that time and adjusted to reflect additional scope.
                     Start-up support and materials were used from the 1994 Definitive Estimate and escalated
                     to 2009 dollars; comparison to other facilities was done to ensure reasonableness.
                     Engineering estimates were derived from the study reports done during the DSEP Project,
                     the 1994 Definitive Estimate, and additional scope reviews completed.
                     Oversight hours were derived from the 1994 Definitive Estimate, the 1997 report, and the
                     2008 report and summarized.
                     Escalation was derived from a combination of TVA rates and recent Bureau of Labor
                     Statistics (BLS) rates.
                     A risk review was performed, a risk register generated, and contingency dollars assigned.
                     Risk is discussed in more detail in other portions of this report.
                     Freight was estimated using historical numbers used in the MII estimating software.
                     Contractor fees are included in specific contracts that are in negotiation. Fees for direct
                     construction work will be set at 10% in the estimate (5% base, 5% incentive);
                     engineering for NSSS at 15% (7% base, 8% at risk); and Balance of Plant at 10% (5%
                     base, 5% at risk).

               Schedule Methodology

               The Project Schedule was developed using the Primavera P -3 scheduling program beginning
               with the Start-up /Test schedule working backwards. The individual schedule components were
               developed based on:

                     The Start -up schedule was derived from the historical start-up sequence from the 1994
                     plan and reviewed by the Operations group for correct sequencing. System start -up
                     activities for systems that were previously turned over in the 1992 timeframe were added
                     back in due to the necessity to retest all systems. Sequence reviews were done by the
                     Operations staff and Project Controls to have the basis for the project Level II schedule.
                     The project scope was loaded into the WBS, and the schedule for the engineering,
                     construction, and testing activities was put into a level II format by system turnover.

                                                             19

                                      Pre -Decisional and Deliberative Document



Confidential                                                                                                TVABLN00001127
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 29 of 54


                     BLN DSEP Report                         TVA Confidential and Privileged

                      Durations were set based on resource loading the activities per the WBS using average
                      crew sizes. Building turnovers are considered a system at Bellefonte and were scheduled
                      accordingly.
                      Detailed fragnets were developed for future use for the Engineering Studies performed
                      during the DSEP project. These fragnets are available to be loaded into the schedule for
                      detailed schedule work later on in the project.
                      Additional Level 2/3 schedule detail is being developed for the first 12 to 18 months after
                      project approval. This will be an ongoing process until the definitive estimate is finalized
                      after the system walkdown program is completed.
                      Resource leveling was performed to level out the resources for funding requirements
                      verification and checking for validity of the maximum resources required during any
                      specific timeframe.


               2.5   lssuWpiions and Qualifications

               General

               Contract awards would follow a TVA Board authorization to resume completion of Bellefonte
               Unit 1.

               The work week is a standard 40 hours for all personnel, based on a 4-10s schedule. Depending
               on what other construction projects are occurring in the Southeast U.S., a 5 -10s work week may
               be required to attract experienced craft personnel. The estimate includes dollars to support a 5-
               lOs work week.

               Current embeds and structures are acceptable as is, except those identified for Steam
               Generator/Reactor Coolant piping removal and re- installation.

               Existing plant material is good "as is" for plant completion except materials identified in the
               DSEP reports and Investment Recovery removed items. Items found during final system
               walkdowns will be covered by general contingency.

               Existing cable was considered to be acceptable "as is" except those identified by DSEP reports,
               those under water that will be replaced, or those damaged by the Investment Recovery efforts.
               Engineering will develop a testing procedure to verify that the existing cables are acceptable to
               meet system requirements.

               The ASME code of record is the summer 1974 edition.

               Field Services and Engineering

               Field Services and Engineering assignments will be included in the specific contracts for those
               services. Any funding for retention plans was not included at this time.

                                                               20
                                      Pre- Decisional and Deliberative Document



Confidential                                                                                                  TVABLN00001128
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 30 of 54


                     BLN DSEP Report                        TVA Confidential and Privileged



               Startup

               The Startup Organization will consist of both TVA Operations personnel and TVA Field
               Engineering personnel who will transition to system engineers at time of plant operations.

                      TVA will hire and train new Operator personnel for Bellefonte Unit 1, and they will be
                      included in the overall staffing plan.
                      TVA will hire and train new Maintenance personnel for Bellefonte Unit 1. Contractor
                      craft will supplement this group for equipment preventive maintenance until the
                      personnel are trained and systems are turned over to the plant personnel.
                      NSSS and Turbine Generator Technical Advisors costs are included within the NSSS and
                      Turbine Generator estimates.


               2.6    WBN    2   Scope and Results Comparison

               The BLN DSEP team reviewed previous DSEP studies performed for WBN2 and the BFN1
               Restart. The WBN2 project shared more commonalities with the BLN project, and the BLN
               DSEP team evaluated both the similarities and the lessons learned from WBN2. Table 2 -2
               provides a high-level comparison.

               Although there are similarities shared with WBN2 and the BFN1 restart, the BLN completion
               effort involves unique differences, which cause cost differences that the other two plants did not
               incur. For example, WBN2 has an operational Unit on site and was able to model much of the
                                                                    1


               Unit 2 completion on its companion unit. The BFN Plant had been operational for some time
               before temporarily ceasing operation, and its facilities had been fully designed, constructed, and
               maintained throughout the period of shutdown. The BLN Unit completion effort also includes
                                                                                1


               replacing equipment that was not fully maintained or was subject to the Investment Recovery
               effort.




                                                              21

                                       Pre -Decisional and Deliberative Document



Confidential                                                                                                  TVABLN00001129
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 31 of 54


                       BLN DSEP Report                         TVA Confidential and Privileged


                           Table 2 -2. Comparison of BLN Completion to BFN Restart and WBN2

                    AREA                   BFN1   RESTAIIII              WBN2               BLN COMPLETION

               Engineering             Design complete.        Design complete.           Design Incomplete
               Approach                Incorp U2/3 Mods        Incorp U1 Mods             Address issues since
                                       Issue Design            Issue Design Baseline      1988
                                       Baseline                Documentations             Perform Design
                                       Documentation           Address aging issues       Baseline
                                                                                          Address aging issues
                                                                                          Proposed plant
                                                                                          u   rades/improvements
               Licensing          I   U1 licensed to          U1   licensed to operate    Not licensed
                                      operate                 U2 Construction Permit      No licensed model
                                                              in lace                      FOAK issues
               QA Program             Fully functional        Fully functional            Must re-establish
                                      programs                programs                    programs & procedures
                                      ASME Section XI,        ASME Section 3              ASME Section 3 Review
                                      Repair and              (Supports not included)     (Supports included)
                                      Relacement
               Site Security/         In place                In place                    No permanent
               Physical                                                                   infrastructure exists or
               Barriers                                                                   is designed
               Plant Facilities       Existing plant          Existing plant facilities   Major new construction
                                      facilities                                          & renovation
                                      Eng facility                                        New training facility
                                      2nd Simulator
               Inventory              Existing inventory      Existing inventory          Inventory and spares
                                      Some inventory          Some inventory              were sold - must
                             44       increases needed        increases needed            procure replacements
               Investment             No IR activities        No IR activities            Replace significant
               Recovery (IR)          Replace scavenged       Replace scavenged           amount of IR equipment
                                      equip                   equip for U1                (steam generators, RC
                                                                                           um motors, etc.
               Plant   Staffing       Incremental staffing    Incremental staffing to     Full staffing of Plant
                                      to support Unit 1       support Unit 2              (NPG) organization
               Safety                 Existing                Existing                    New and unique for BLN
               Analysis and
               Fuel Design
               Construction           Construction            Construction                Construction
                                      complete                completion from -60%        completion from -55%
                                      Refurb & Update         complete                    S/G replacement
                                      programs                Interfaces with             D/G refurb
                                                              Operating Unit
                                                                                          Si. nificant IR work




                                             Pre -Decisional and Deliberative Document



Confidential                                                                                                   TVABLN00001130
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 32 of 54


                       BLN DSEP Report                !       TVA Confidential and Privileged



               2.7     Licensin2 1lethodolo2N

               The licensing effort for BLN includes the following major areas:

                        Development of regulatory baseline and outline of critical submittals, including the
                        superstructure of the Regulatory Framework.
                        Full development of critical submittals and the subsequent submittal of those identified as
                        significant in establishing the licensing baseline. This second phase includes the
                        development and submittal of a letter to NRC notifying them of TVA's intention to
                        reactivate construction of BLN, consistent with the information provided in NRC Generic
                        Letter 87 -15.
                       The major licensing effort is the development, submittal, and implementation of
                       deliverables necessary to support the NRC issuance of the licenses required to complete
                       and operate the plant. These include reconstitution of the Final Safety Analysis Report
                       (FSAR) and Technical Specifications, interactions with the NRC to resolve elements of
                       critical submittals, and resolution of any admitted contentions.

               2.7.1    Outlining the Licensing Baseline l'or BL\

               The major deliverable of this phase is the regulatory baseline and development of a regulatory
               strategy for significant licensing issues. The baseline represents the superstructure of the
               Regulatory Framework and will be the basis of the future submittals to NRC. The effort to
               develop this baseline will include:

                       A determination of key assumptions, which will be incorporated into a key assumptions
                       letter to the NRC.
                       An evaluation of requirements and guidance, including a review of the 1981 issue of
                       NUREG 0800 versus the 2007 revision of NUREG 0800 to identify changes in regulatory
                       requirements and guidance.
                       An evaluation of prior issues (previously identified by Bellefonte Position Papers) to
                       determine the need to identify them as key licensing issues.
                       A determination of applicability and status of generic communications relative to BLN.
                       A review of FSAR chapters to determine contents with respect to the above issues and
                       the impact of the evaluation of these issues on future FSAR amendments.
                       This phase will also include the development of a regulatory approach to significant
                       licensing issues (I&C, Seismic, Fire Protection, etc.) in advance of the full license
                       application update.




                                                                23

                                        Pre -Decisional and Deliberative Document



Confidential                                                                                                   TVABLN00001131
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 33 of 54


                       BLN DSEP Report                        TVA Confidential and Privileged

               2.7.2   Full   De elopment of Licensing Baseline including Construction Reactiv ation
                       Request

               The second phase of the licensing effort will include fully defining the regulatory framework in
               preparation for construction reactivation. Additionally, critical licensing submittals will be
               developed and several of the longer term licensing tasks will be initiated.

                       Construction Reactivation Letter - providing the information normally submitted by a
                       licensee prior to reactivation of construction in accordance with Generic Letter 87 -15,
                       NRC's Policy Statement on Deferred Plants.
                       Refurbishment   - Pre -Service Equipment Condition Management Program.
                       Nuclear QA Plan Update.
                       Development of a Baseline FSAR.
                       Support of the Development of a PRA - work will be initiated on the development of a
                       PRA, which will address Individual Plant Evaluation (IPE), Individual Plant Evaluation
                       for External Events (IPEEE), and Severe Accident Mitigation Design Alternatives
                       (SAMDA).
                       Development of additional submittals required for operating license application.
                       NRC Inspection History Re- constitution - Licensing will review NRC inspection reports
                       for BLN to provide an accurate database of the inspections and any findings and
                       violations.

               2.7.3   Updated   \RC Operating License :application

               The updated Operating License application will include a set of submittals for licenses under 10
               CFR 30, 10 CFR 40, 10 CFR 50, and 10 CFR 70. The submittals will address the required
               elements for each license and will occur concurrent with Engineering progress. In addition to the
               submittals, Licensing will interface with NRC in the conduct of their inspections and the
               resolution of any findings and violations.

               2.7.4   Open item lanagement

               The majority of the effort after the activities that support the Operating License application will
               involve closure of the various categories of issues associated with obtaining the license
               (commitments, generic communications, historical position papers, Operating Experience, and
               BLN specific issues, etc.).

               Finally, near project completion, Licensing will be required to support potential regulatory,
               industry, and TVA oversight activities. In addition, Licensing will be involved in legal issues at
               the federal (ASLB, as an example) and state levels, as well as potential contentions.

               In conclusion, the scope and resources required to perform licensing activities have been
               identified, and the cost and schedule estimates reflect licensing needs.

                                                               24
                                       Pre -Decisional and Deliberative Document



Confidential                                                                                                  TVABLN00001132
                   Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 34 of 54


                      BLN DSEP Report                         TVA Confidential and Privileged

               3     PROJECT EXECUTION

               A high -level execution strategy has been prepared as part of the DSEP effort. This strategy:

                       Describes the major phases of the project.
                       Identifies key functions and responsibilities (TVA vs. Contractors).
                       Provides general guidance on use of Quality Assurance (QA) Programs and procedures.
                       Identifies contracting model for plant completion.
                       Describes strategy and infrastructure planned to implement and manage key QA
                       programs.

               The following sections summarize the plan for completion of Bellefonte Unit        1.   The complete
               version is contained in the Project Execution Strategy.


               3.1   Engineering

               Site Engineering is responsible for the scope and performance of engineering tasks necessary to
               complete Bellefonte. Site Engineering will also be responsible for the management and
               oversight of engineering firms contracted to furnish engineering design services.

               It is the intent to issue contracts for engineering services to two engineering firms. One is
               expected to be the Nuclear Steam Supply System (NSSS) supplier for nuclear safety related
               design and the other for the Balance of Plant (BOP) Design. The Site Engineering group will
               establish processes, procedures, and quality requirements necessary for control and consistency
               of output from the engineering services contractors.

               Engineering activities will begin following project approval, with services contracts issued and
               detailed engineering expected to commence within six months of project approval.

               The initial focus of engineering will be identification and documentation of plant licensing
               design basis, development and issue of design output, and establishment of specific program
               requirements, such as ASME Section III and Environmental Qualification (EQ) programs. It is
               expected that a majority of the engineering will be complete in 30 months. The schedule reflects
               the assumption that bulk plant construction could start in mid -2012.

               Engineering will support construction during installation and startup activities, and provide
               technical support for the Preoperational and Power Ascension test programs. Interfaces with the
               construction organization will include resolution of installation issues, disposition of field change
               requests, and resolution of test deficiencies.

               Following plant completion, it is expected that Site Engineering personnel will be involved in the
               required engineering support for the operating plant, including plant system engineers and
               issuance of plant modification designs.


                                                                25

                                        Pre -Decisional and Deliberative Document



Confidential                                                                                                    TVABLN00001133
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 35 of 54


                     BLN DSEP Report                         TVA Confidential and Privileged

               3.2   Supply Chain (Procurement and Materials Management)

               The BLN Project Supply Chain organization is responsible for the scope and performance of
               supply chain tasks necessary to complete Bellefonte. This organization will establish supply
               chain policies, procedures, and systems /applications for procurement of equipment and materials
               for BLN.      Engineering contractors will have responsibility for development of design
               procurement specifications and performance of the procurement engineering function.

               Portions of the procurement process may be delegated to the engineering and/or construction
               contractors (such as warehousing activities) as part of their contract. Those with delegated
               procurement authority will be required to follow TVA procurement processes and procedures.

               Materials management activities will be the responsibility of and will generally be performed by
               TVA, with any delegations or exceptions specifically included in the appropriate contract.

               For fixed price and managed task contracts (such as Turbine- Generator refurbishment, Steam
               generator installation, facility construction/renovation, etc.), equipment procurements will be
               handled by the contractor using their processes and quality programs (if required) as part of the
               awarded contract.


               3.3   Construction

               The Bellefonte Construction organization is responsible for planning and integrating the scope of
               construction necessary to complete Bellefonte. This organization will also be responsible for the
               management, support, and oversight of construction firms contracted to furnish plant
               construction services.

               It is the intent to issue contracts for construction services to two construction firms. Generally,
               one major scope is expected to be the construction activities in the Reactor, Control, Auxiliary,
               and Diesel Generator Buildings, and the other major scope will be for the Balance of Plant
               (BOP) construction in the Turbine Building. The BLN Construction organization will establish
               and/or approve work control processes used by construction contractors in order to provide
               control, consistency, and quality of contractor performance work. The Construction organization
               will also interface between construction contractors where required.

               Significant facility construction/renovation is required for Bellefonte. It is the intent to issue
               contracts separate from the plant construction contracts to complete this work. These contracts
               will be awarded and managed by the BLN Construction organization through TVA's Facilities
               Group. BLN Construction will provide support and oversight of the facilities contractors while
               on the Bellefonte site.

               Initial construction planning and facilities construction/renovation will commence following
               project approval in order to support a resumption of plant construction activities. Construction
               activities are scheduled to resume approximately 12 months after project approval.


                                                               26
                                       Pre -Decisional and Deliberative Document



Confidential                                                                                                  TVABLN00001134
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 36 of 54


                     BLN DSEP Report                          TVA Confidential and Privileged

               The construction project schedule was developed using the Preoperational test program
               requirements as the base schedule. Construction work packages will be identified, completed,
               and transferred to support the Preoperational test schedule. In turn, detailed engineering
               completion and procurement will be scheduled to support construction and transfer requirements.


               3.4   Startup

               Startup of Bellefonte will be accomplished in accordance with Regulatory Guide 1.68, Initial
               Tests Programs for Water-Cooled Nuclear Power Plants. This Regulatory Guide addresses
               Construction, Preoperational, and Power Ascension testing required to demonstrate the
               completion and performance of the integrated plant and systems.

               The base construction schedule has been developed to support the transfer and integrated
               preoperational testing of plant systems. The schedule has been developed to allow sufficient
               time and resources for transfer of systems. Consideration is given to the number of system
               turnovers per month to ensure turnovers and testing are leveled and manageable.

               Bellefonte completion and startup activities will include:

                      Construction integrity testing.
                      Transfer of completed systems.
                      Preoperational Testing.
                      Power Ascension Testing.

               Planning and scoping of the detailed test program requirements, development of test logic, and
               development of Startup administrative procedures will commence following project approval in
               order that detailed construction planning can proceed. A Startup Manager will be named early in
               the project to direct these activities.

               Construction contractors will be responsible for completion of construction testing as specified in
               RG 1.68, including cleaning, flushing, and other component integrity testing. Following system
               completion and testing, the system will be transferred to the TVA Startup organization for
               performance of integrated Preoperational tests.

               The Startup organization will be composed of TVA and/or contract personnel. Startup will
               accept systems from the construction contractors and perform integrated system testing. At
               system transfer, ownership and maintenance of the system/component will become the
               responsibility of the TVA NGDC organization.

               BLN NGDC project personnel will be responsible for operation and maintenance of plant
               systems until completion of preoperational testing and turnover of systems to the NPG operating
               organization. This turnover is planned before receipt of the Operating License (OL) and Initial
               Fuel Load.



                                                               27

                                       Pre -Decisional and Deliberative Document



Confidential                                                                                                   TVABLN00001135
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 37 of 54


                     BLN DSEP Report                       TVA Confidential and Privileged

               Following completion of preoperational testing and receipt of the OL from the NRC, the Power
               Ascension Testing will be performed under the direction of the NPG organization. System
               Engineering personnel will take the lead in developing and performing Power Ascension
               Testing. Personnel from the Preoperational Test Program will support this testing as required.

               In parallel with completion, turnover, and preoperational testing of plant systems, plant
               programs, and procedures required to support plant operation will be developed and established
               by the NPG operating organization.


               3.5   (_ ncr
               NGDC will provide overall project management for the completion of BLN1. The TVA
               management team will be located on site and will provide day -to -day management and support
               to the project.




                                                            28

                                      Pre -Decisional and Deliberative Document



Confidential                                                                                             TVABLN00001136
                   Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 38 of 54


                       BLN DSEP Report                        TVA Confidential and Privileged




               4     SCHEDULE


               4.1     Isle\ Dales

               Reference Appendix A for detailed schedules. The table below shows key assumed dates.

                                     Table 4 -1. Key Milestones for a 90 -Month Schedule.

                                     MILESTONE EVENT                              90 -MONTH SCHEDULE

                     TVA Board Decision (proposed)                           August 2010
                     Contract Award NSSS                                     September 2010
                     Contract Award Balance of Plant Engineering and         September 2010
                     Procurement Services
                     Engineering Work Start                                  October 2010
                     Construction Start                                      July 2012
                     Delivery of Simulator                                   February 2014
                     Cold Hydro Testing                                      August 2016
                     Hot Functional Testing                                  November 2016
                     Receive Operating License / Start Fuel Loading          February 2017
                     Initial Synchronization to Grid                         May 2017
                     Commercial Operation                                    October 2017
                       NOTE: The 90 -Month Schedule is shown. The 96 -Month Schedule is based on potential
                       risk and would extend the Commercial Operation start date by 6 months. Most of the
                       previous milestones would not be affected.


               4.2     Criticai

               The primary and secondary critical paths are identified in the BLN schedule as follows:

                        The primary critical path is through the engineering design of the Instruments and
                        Controls (I &C) platform sufficient to allow construction and certification of the training
                        simulator, ultimately allowing for the completion of licensed operator training to support
                        fuel load and plant start-up.
                        The secondary critical path is through fabrication and installation of replacement steam
                        generators. Early forging slot reservation and fabricator selection has enabled the project
                        schedule impact of steam generator procurement to be reduced from 80 months to 62
                        months. Plant completion activities following installation of steam generators currently
                        shows approximately 6 months of schedule float.



                                                                29
                                         Pre -Decisional and Deliberative Document



Confidential                                                                                                    TVABLN00001137
                Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 39 of 54


                     BLN DSEP Report                        TVA Confidential and Privileged

               The primary and secondary critical paths will be further refined as more engineering and
               construction planning data becomes available. Other near-critical paths may be identified as
               additional information becomes available and risk mitigation measures are implemented. The
               paths currently defined tie to the start of Cold Hydro.

               The major milestones for the project are shown in Table 4 -1 above. A more comprehensive
               depiction is in the current Level 1 Schedule, which is included in Appendix A.

               Project Completion Level and Level 2 schedules are being maintained and organized to the
                                          1


               latest approved WBS. The Project Controls department ensures that the planners and schedulers
               have the latest approved WBS or scope to be included in their process. Level 3 and more
               detailed schedules maintained in the WBS will be at the discretion of the Project Manager;
               however, the single point of approval for any WBS addition or deletion is the Project Controls
               Manager. Schedules generated by the contractors must support the TVA Level 2 master
               schedule milestones to support the System Turnover sequence developed by the Bellefonte
               project team.


               4.3   Startup
               The Bellefonte Startup schedule was developed using the 1994 Definitive Estimate report
               schedule and adding the systems not identified in that document that were already turned over to
               plant operations. All turnover packages will be returned to the construction organization for
               review and replacement /repairs required.




                                                             30
                                      Pre -Decisional and Deliberative Document



Confidential                                                                                                TVABLN00001138
                   Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 40 of 54


                      BLN DSEP Report                        TVA Confidential and Privileged

               5     ESTIMATE


               5.1   ON   ervio%

               The Bellefonte Consolidated Estimate is based on the information available at this time. The cost
               estimate is based on an interdependent system of TVA cost and budgeting data, current
               economical conditions, the project WBS, projected labor, schedule requirements, regulatory
               requirements, equipment cost, and risk considerations.

               The DSEP team has weighed past and present data in order to develop an accurate, reliable, and
               meaningful cost estimate based on the information available. A definitive estimate will be
               forthcoming as more detailed engineering information becomes available.


               5.2   Quantities

               Civil quantities are primarily limited to the work required to complete containment access work
               and modifications required to remove the existing steam generator shells and replace them with
               two new steam generators. These costs are included in the reactor coolant system construction
               activities and steam generator replacement estimates submitted.

               Mechanical commodities are primarily pumps, piping, and pipe hangers and snubbers that were
               not previously installed or replacement required due to the Investment Recovery activities. The
               pump, motor, and valve programs that were reviewed and estimated during the DSEP Project
               were estimated in subcontract format, since these items could be worked by specialty contractors
               if necessary.

               Electrical commodities came from the 1994 Definitive Estimate to complete, engineering DSEP
               reports, and detailed takeoffs from drawings for items that were removed during Investment
               Recovery. Pricing for equipment was developed utilizing TVA pricing information, engineering
               report recommendations, and vendor quotes for refurbishment and replacements.


               5.3   Pricing

               Pricing for commodities was based on to -go quantities identified in the 1994 Definitive Estimate
               report, DSEP Engineering Reports, reviews of Browns Ferry actual, WBN2 actual costs, TVA
               current pricing, and escalation to 2009 dollars.

               Pricing for subcontract activities was based on budgetary quotes as applicable for programs
               identified by DSEP engineering reports and vendor quotes for services. The estimators compared
               work activities at BFN projects to WBN2 projects to ensure fidelity in the numbers.

               For Steam Generator Replacement and Turbine Generator inspection and refurbishment, vendor
               quotes were reviewed and used.
                                                              31

                                       Pre -Decisional and Deliberative Document




Confidential                                                                                                 TVABLN00001139
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 41 of 54


                     BLN DSEP Report                         TVA Confidential and Privileged


               Pricing for equipment was developed using TVA pricing information and budget quotes from
               vendors as applicable.


               5.4   Engineering

               An engineering rate of $89 /hr was used for all engineering hours added during the DSEP Project
               additional engineering studies. This is consistent with the Watts Bar engineering composite rate.


               5.5   Field Non- Manual / Startup

               Field Non - Manual (FNM) labor was based on the staffing required by the Constructor to support
               the direct craft labor (approximately 12,989,000 hours) for the BOP work, excluding NSSS and
               Digital I &C work. The scope of the Constructor's FNM staff will, in general, prepare cost and
               schedule information, provide procurement services, provide craft oversight/supervision, prepare
               work packages, and perform management services. QC services for this scope of work will be
               provided by TVA. Approximately $143 million is included in the estimate for this work scope.

               Startup hours were identified in the 1994 Definitive Estimate and escalated to 2009 dollars.
               Approximately $59 million is included in the estimate for this work scope.


               5.6   \\ age Rates,   U   nit Rates, and Productivity

               The composite wage rate was calculated by applying the applicable wages from the TVA Project
               Agreement wage bulletins to the corresponding direct craft hours for the to-go work. The total
               direct craft cost for the to-go work was divided by the total direct craft hours to determine the
               composite wage rate. The resulting composite wage rate for BLN1 is $38.35/hour, which
               includes fringes, taxes, and allowance (2 %) for Foreman and General Foreman. Overtime was
               applied at 25% (assuming 5 -10s work schedule), which resulted in a composite rate of
               $42.20/hour. Costs for any potential retention or per diem are not included in this rate.

               The unit rates from the 1994 Definitive Estimate were used along with the commodity quantities
               to develop to -go costs which, in turn, were escalated to the present. A sampling of these unit
               rates were compared to the unit rates currently being used at WBN2. The comparison showed
               general agreement considering escalation and the work envirorunent expected at BLN1. For
               Investment Recovery, replacement, upgrades, and other DSEP scope items, the unit rates and
               productivity factors for the WBN2 Completion Project were used where estimating for
               commodity installation was performed. Other sources of productivity rates were used, such as
               "RS Means ", where those rates were applicable and a corresponding WBN2 rate was not
               available.




                                                              32

                                         Pre -Decisional and Deliberative Document



Confidential                                                                                                TVABLN00001140
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 42 of 54


                     BLN DSEP Report                          TVA Confidential and Privileged



               5.7   1)istributables

               The construction distributable hours were determined by applying 32% of the direct craft to -go
               hours. The distributable craft wage rate was calculated to be $35.58 based on an estimated craft
               mix for the scope of the BLN1 work.

               Construction distributable material cost was calculated at $8.00 per direct craft hour, using
               WBN2 data.


               5.8   Other Costs
               Some allocations for travel and training are in the consolidated estimate, using current rates.

               Contractor fees are included in specific contracts that are in negotiation.         Fees for direct
               construction work are expected to be set at 10 %.


               5.9   Escalation

               The escalation calculation used escalation rates provided by TVA and the Bureau of Labor
               Statistics (BLS), which adjusted the calculations to account for some negative escalation
               numbers for commodities between         and


               5.10 Estimated Project Cost

               The assignment of resources from the estimate to scheduled activities (that accomplish the WBS
               scope) produces a Performance Measurement Baseline (PMB), which is a time-phased plan. The
               PMB is shown in Figure 5 -1 as Fiscal Year Costs through FY18.




                                                                33

                                        Pre -Decisional and Deliberative Document



Confidential                                                                                                     TVABLN00001141
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 43 of 54


                      BLN DSEP Report                           TVA Confidential and Privileged

                      1000
                                                                            884
                      900                                849          844

                      800

                      700                       652
                                                                                           623
                      600

                      500
                                                                                                 420
                      400

                      300               248

                      200
                                                                                                        90
                       100    38

                        0
                             FY10      FY11     FY12     FY13     FY14      FY15       FY16      FY17   FY18


                                              iii FISCAL YEAR COSTS + CONTINGENCY   ($M)

                       NOTE: INCLUDES MANAGEMENT RESERVE

                                   Figure 5 -1. BLN Unit 1 Estimated Cost (in 2009 Dollars)


               5.11   Contineno /Allow anus
               Contingency for the completion of Bellefonte was developed by reviewing both the project Risk
               Register and the results of the Huron Consulting Group (Huron) cost and schedule risk analysis
               (described in Sections 5.12 and 5.13), and then assigning contingency to cover unknowns. The
               contingency is $500 million.


               5.12 Risk Identification and Evaluation

               BLN project-level risk reviews and management activities were conducted in conformance with
               TVA SPPs for Project Risk Management, such as Procedure 33.02, and the BLN Project Risk
               Management Plan (BLN -PC07 -001). Methodologies used are also consistent with the Project
               Management Institute's Project Management Body of Knowledge (PMBOK) guidelines for
               project risk management.




                                                                 34
                                        Pre -Decisional and Deliberative Document



Confidential                                                                                                   TVABLN00001142
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 44 of 54


                     BLN DSEP Report                          TVA Confidential and Privileged


                                                                         Risk Management            Key Work
               Effective risk management is critical to the success       Process Steps             Products
               of the overall TVA Nuclear Generation
               Development and Construction program, as well as
               the BLN project. Accordingly, a parallel and                 Risk Planning
                                                                                                 Risk Management
                                                                                                       Plan           i
               independent risk analysis was performed by the
               Huron Consulting Group (Huron). Huron was
               retained to assist TVA in identifying and
               evaluating risks and their unmitigated cost and                  Risk
               schedule impact associated with completing Units             Identification
               1  and 2 versus completing Units 3 and 4 (the
               newly designed AP1000 facility). The scope of the
               Huron assessment included risks outside of the                     1
                                                                                                   Risk Register
               control of the BLN project that are assessed and             Risk Analysis           Risk Maps
               managed at the corporate level.                                                    Risk Timelines


               BLN project risk reviews and management                            1
               activities included the processes concerned with
                                                                           Risk Response          Risk Response
               conducting risk planning, identification, analysis,        Strategy Planning            Plans
               response, and monitoring on the project. The
               objectives of project risk management are to
               increase the probability and impact of positive                    b
               events, and decrease the probability and impact of                                  Recommended
                                                                           Risk Monitoring        Preventative and
               events adverse to the project. The relationships                                  Corrective Actions
               between the key processes used for BLN risk
               management are depicted in Figure 5 -2.
                                                                            Figure 5-2. BLN Project Risk
               In regard to project cost, 27 open risks are rated as              Management Process
               critical, moderate, or minor level risks based on the
               BLN risk level matrix. Seventeen open risks are rated as critical, moderate, or minor level risks
               in regard to project schedule. Forty-five risks that were identified as part of the BLN project risk
               management process have been closed. Table 5 -1 summarizes risks by level and status.

               The most significant risks and their mitigation actions were discussed in Section 1.4, Project
               Risks.




                                                               35
                                       Pre -Decisional and Deliberative Document



Confidential                                                                                                       TVABLN00001143
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 45 of 54


                      BLN DSEP Report                              TVA Confidential and Privileged


               Table 5-1. Summary of Critical, Moderate, Minor, and Closed Risks

                                                                                                      Severity   Number of
                                     Level of Attention Necessary                                     Level or     Risks
                                                                                                       Status    Identified

               Requires a detailed risk response strategy and senior management
                                                                                                  fillinir-
               attention. Risk owner closely monitors and controls the risk and keeps
               senior management informed. The most critical risks are also monitored by              Critical      11
               corporate management for Enterprise Risk Management purposes. Critical
               risks are the highest priority for the project.

               Requires a detailed risk response strategy, but less senior management
               attention than critical risks. Carefully monitored by the risk owner, especially    Moderate         27
               for project conditions that may result in critical status. Moderate risks are
               placed on the risk watch list for monitoring.


               Can be kept under control without a specific risk response strategy and
               senior management attention. Placed in watch list status and reevaluated at
                                                                                                      Minor          6
               least quarterly by the risk owner to determine if project conditions change
               which affect their probability and /or impact.                                     k
               Reviewed at least quarterly by the risk owner for any changes that would
                                                                                                      Closed        45
               affect the closed status.

                                                                     Total Number of Risks Identified:              89



               5.13 Huron Risk Analysis Results

               As described in Section 5.12, Huron was retained to assist TVA in identifying and evaluating
               risks and their unmitigated cost and schedule impact associated with completing Units 1 and 2.
               The scope of the Huron assessment included risks outside of the control of the BLN project that
               are assessed and managed at the corporate level. Because the project Risk Register is limited to
               risks that can be managed at the project level, the Huron assessment is better suited for
               determining if the cost estimate contingency is fully supported by risk analysis results.

               Figure 5 -3 provides a comparison of the project cost estimate and the probable cost outcomes
               identified by Huron. The project cost estimate, including contingency, is very close to the 90%
               level of confidence determined by cost and schedule risk analysis. Therefore, the Huron risk
               analysis supports the contingency level used in the cost estimate.




                                                                    36
                                          Pre -Decisional and Deliberative Document



Confidential                                                                                                             TVABLN00001144
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 46 of 54


                     BLN DSEP Report                                         TVA Confidential and Privileged




                     Results BLN                 1     ®   Total Costs (Constant Dollars)
                     Based upon a Monte Carlo simulation of 5,000 iterations, the following results were
                     observed.
                                                        BLN    1   Total Cost Constant Dollars S-Curve
                                                                                                                    wi
                                                                          Expected    I                     b
                                                     Contingency                                           Contingency
                    100%     -

                     90%     -                         i

                     80%     -

                     70%
                     60%     -                                                            I
                     50%                                                                  I
                     40%                             101                                  190%
                     30%
                     20%                                                                  I
                     10%     -                                                                                                  20095's   in   Millions
                                                                                          I
                      0%
                          3,000                    3,500                           4,000                            4,500                            5,000

                                                       Huron Preliminary Analysis of 2122110                                       TVA Estimate

                                      Minimum          10%                                      90%        Maximum          DSEP without            DSEP with
                                                                        Expected
                                      Observed       Percentile                               Percentile   Observed         Contingency            Contingency

                    BLN1 Total Cost    3.152           3.497             3.757                  4.031           4.684          3.'10                      4.210



                    NOTE: The TVA Preliminary Estimate is depicted by the red vertical line on the figure. The
                    green S-Curve is a Huron work product.

                                                 Figure 5 -3. Huron Risk Analysis Results


               Figures 5 -4 and 5 -5, respectively, depict the cost risk and schedule risk drivers of the Huron risk
               analysis. A risk map is provided as Figure 5 -6.




                                                                                 37
                                           Pre- Decisional and Deliberative Document



Confidential                                                                                                                                                      TVABLN00001145
               Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 47 of 54


                  BLN DSEP Report                TVA Confidential and Privileged




                                  Figure 5 -4. Huron Cost Risk Drivers




                                                  38

                              Pre -Decisional and Deliberative Document



Confidential                                                                        TVABLN00001146
               Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 48 of 54


                  BLN DSEP Report         !      TVA Confidential and Privileged




                                Figure 5 -5. Huron Schedule Risk Drivers




                                                  39

                              Pre -Decisional and Deliberative Document



Confidential                                                                        TVABLN00001147
               Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 49 of 54


                  BLN DSEP Report                                                                  TVA Confidential and Privileged




                Nuclear Generation Development & Construction
                NGDC Drill Down Risk Map: Bellefonte 1 Project

                                                                                                                                                                                       Increasing risk

                  Worst Case
                                                                                                                                                                                  0    Stable risk



                                                       Project Scone   O                                                                                                          o    Decreasing risk
                      Severe




                        Major
                                       Obsolescence                                                                                                Conunod'ty Price
                                                                   Seismic issues                                                                       Increase
                                           Issues




                    Moderate
                                           PM Program
                                                                                                                                                         ®            Contract Tenus
                                                                                                                                                                      and Conditions




                                                                                                                                                                         0
                                                                 Lapse QA Program and            BLN 1 Summary
                                             Impacts
                                                                 ASME/ANI Acceptance
                                                                                                                      Licensing
                                            ntanment                                                                   Issues
                                           SIN


                                                                 Availability of Labor   FOAK
                                                                                                                                                        Dlgita IBC
                                                 Groundwater
                       Minor                      Exposwe to
                                                    Concrete
                                                    structures                           Tritium Groundwater   f
                                                                                         Exoosure and                             Pubic Intervention/
                                                                                         Underground P:ping
                                    EnvirOnmeral                    Material &                                                        NA Local
                                   Impact Anaiyas                   Equipment                                                         Reputation
                                                                    Availability


                               o
                                                     Remote                          Unlikely                  Even Odds             Very Likely                Virtually Certain

                                                                                                        Likelihood

                                                                                   Figure 5 -6. Risk Map




                                                                                                      40

                                                 Pre -Decisional and Deliberative Document



Confidential                                                                                                                                                                                   TVABLN00001148
                   Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 50 of 54


                      BLN DSEP Report                        TVA Confidential and Privileged




               6    CONCLUSIONS

               Scope: The scope of the project has been defined and validated through engineering studies that
               provide confidence in the estimate. Further, the scope is defined into the WBS which also
               includes costs for staffing (including training) the project for construction and operations.
               Bellefonte structures, materials, and equipment will be refurbished or replaced with state- of-the-
               art equipment that will meet regulatory requirements and ensure long plant life reliability while
               minimizing future Operation and Maintenance (O &M).


               Licensing: The Licensing effort has resulted in the successful reinstatement of the Construction
               Permits, which establish the basic construction parameters for the units. A strategy has been
               developed to address significant regulatory issues, including the impact of new regulations,
               updating the BLN Operating License application and obtaining other licenses and permits
               necessary to achieve the timely issuance of an operating license in support of the scheduled date
               for commercial operation of BLN 1.


               Cost: The estimate has been reviewed and validated based on the information available during
               the DSEP Project. The estimated cost will be $3.71 billion for Unit 1 with a contingency of $500
               million. This estimate puts the cost at approximately $3,063 $ /kW, based on 1260 MWe output.

               Schedule: The project schedule for Bellefonte Unit l has been generated at Level 2 and is
               resource loaded. The schedule duration supports the October 2017 Commercial Operation date,
               and resources required to meet the schedule are reasonable and obtainable. The local craft
               availability has been verified, and professional personnel are readily obtainable, based on the
               current economic conditions and employment availability.


               Risk: The project's risks have been reviewed by two independent groups. All risks can be
               addressed by the Project Team with mitigating solutions that fit within the budget and schedule.


               Savings: Synergy of work product development should provide cost reduction opportunities that
               will be explored throughout the project. In addition, the team will gain efficiencies by getting
               workers from WBN as that project nears completion and begins de- staffing.


               Transition to Operation: Interface with the Nuclear Power Group (NPG) has been established,
               and coordination for system turnovers and plant operation has been implemented. NPG
               personnel will work closely with the NGDC startup test group in accepting completed systems
               for the functional testing and operations required to ensure that the plant operates as designed.
               Bulk transfer of systems from NGDC to NPG will take place following the completion of hot
                                                               41

                                       Pre -Decisional and Deliberative Document



Confidential                                                                                                   TVABLN00001149
                 Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 51 of 54


                     BLN DSEP Report                        TVA Confidential and Privileged

               functional testing. A key factor here is that the Operations personnel are brought in early to
               coordinate with the construction effort to help with the system transition to operator control.
               This is an Institute of Nuclear Power Operations principal suggestion as indicated in publication
               INFO 09 -007.

               A division   of responsibility with NPG is being developed to ensure alignment and a smooth
               transition from construction to power operations. Many of the attributes that are being put in
               place are as a result of improvements driven from lessons learned from previous projects.

               Some key areas for improving NPG interface include:

                      A Vice President responsible for the transition with strong background in B &W design
                      and operation as well as construction and turnover experience in place.
                      System reviews - A number of improvement opportunities have resulted from the detailed
                      system reviews that the DSEP team has conducted. Options for system upgrades are
                      being reviewed with NGDC when questions about need arise.
                      Staffing plans are being reviewed as they are developed with NPG.
                      NPG will take the lead to make critical staffing selections related to operations training
                      and staffing to ensure that the right people are in place to support plant startup.
                      Facilities plans including location of important plant areas to ensure worker efficiency.
                      Procedure transition interface plan to ensure a smooth transition to full use of NPG
                      procedures prior to fuel load. Procedures are being developed at Bellefonte now that are
                      modeled to the greatest extent possible on NPG procedures to limit the impact when the
                      NPG procedures are put into place.




                                                              42

                                       Pre- Decisional and Deliberative Document



Confidential                                                                                                 TVABLN00001150
                   Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 52 of 54


                      BLN DSEP Report                         TVA Confidential and Privileged

               7    REFERENCES
               The following documents were used as references for this DSEP Report.

                       "Bellefonte Nuclear Plant Definitive Estimate to Complete," January 1995 (White Book)
                      `Bellefonte Nuclear Plant Unit   1   and Common   - Cost Estimate to Complete," 1997
                      (Gray Book)
                      "Bellefonte Nuclear Plant Completion Cost and Schedule Assessment," April 2008
                      "Browns Ferry Unit   1   DSEP," May 2002
                      "Detailed Scoping, Estimating and Planning (DSEP) Project Summary Report," Watts
                      Bar Nuclear Plant (WBN) Unit 2, July 30, 2007
                      "Watts Bar Nuclear Unit 2 Completion Project      - DSEP Study Report," Revision   1,
                      August 29, 2007




                                                               43

                                      Pre -Decisional and Deliberative Document



Confidential                                                                                                  TVABLN00001151
               Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 53 of 54


                 BLN DSEP Report                TVA Confidential and Privileged




                                                  44

                               Pre -Decisional and Deliberative Document




Confidential                                                                        TVABLN00001152
                   Case 5:18-cv-01983-LCB Document 86-63 Filed 10/14/20 Page 54 of 54


                     BLN DSEP Report                    TVA Confidential and Privileged



               8    LIST OF ABBREVIATIONS AND ACRONYMS

                   ACRONYM                                     DEFINITION
               AFUDC          Allowance for Funds Used During Construction
               ANI            American Nuclear Insurers
               AOV/MOV        Air Operated Valve/Motor Operated Valve
               ASLB           Atomic Safety and Licensing Review Board
               ASME           American Society of Mechanical Engineers
               B &W           Babcock and Wilcox
               BFN            Browns Ferry Nuclear Plant
               BLN            Bellefonte Nuclear Plant
               BLS            Bureau of Labor Statistics
               BOIL           Bellefonte Open Item List
               BOP            Balance of Plant
               CADD           Computer Aided Design and Drafting
               CAP            Corrective Action Program
               CATD           Corrective Action Tracking Document
               CCP            Coal Combustion Product
               CD             Compact Disc
               COIL           Consolidated Open Item List
               CP             Construction Permit
               DOE            Department of Energy
               DSEP           Detailed Scoping, Estimating, and Planning
               DVD            Digital Versatile Disc (formerly Digital Video Disc)
               EQ             Environmental Qualification
               FNM            Field Non-Manual
               FOAK           First of A Kind
               FSAR           Final Safety Analysis Report
               FSEIS          Final Supplemental Environmental Impact Statement
               FTE            Full Time Equivalent
               HP             High Pressure
               HVAC           Heating, Ventilation, and Air Conditioning
               I&C            Instruments and Controls
               INPO           Institute of Nuclear Power Operations
               IPE            Individual Plant Evaluation
               IPEEE          Individual Plant Evaluation for External Events
               IR             Investment Recovery
               kW             Kilowatt
               LEED           Leadership in Energy and Environmental Design
               LEV            Low Emission Vehicle
               LP             Low Pressure
               MW             Megawatt
                                                          45

                                   Pre -Decisional and Deliberative Document



Confidential                                                                              TVABLN00001153
